92 F.3d 1180
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Richard L. MASSEY, Jr., Petitioner.
No. 96-558.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

On Petition for Writ of Mandamus.  (CA-94-1861-L)
Richard L. Massey, Jr., Petitioner Pro Se.
PETITION DISMISSED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Richard L. Massey, Jr., petitioned this court for a writ of mandamus, complaining of delay by the district court in resolving his petition for habeas corpus.  Massey admits that the district court has now acted on the petition.  Although leave to proceed in forma pauperis is granted, the petition for mandamus is dismissed as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED